DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 4,112,992 to Wing.
Wing ‘992 teaches limitations for a “captive fastener having a head, a neck, and a threaded shaft” – the illustrated hex head, unthreaded and threaded shank portions as shown, “the fastener further comprising: an elongate longitudinal slot along the threaded shaft” -  28, “retaining a cantilevered hold-out clip” – including the axial end portion of 36, “partially extending outside the elongate longitudinal slot” – as shown, “a rotatable 
As regards claim 2, reference teaches further limitation of “the elongate longitudinal slot extends from the neck to a distal end of the threaded shaft” – as shown.
As regards claim 5, reference teaches further limitation of the rotatable cam and hold-out clip move radially outward in a common plane” – inherent to the integral arrangement of the prior art as shown.
As regards claim 7, reference teaches further limitation of the rotatable cam includes an oblique surface with respect to a longitudinal axis of the fastener that engages the torsional spring” – the angled underside of portion at 47 which engages the spring 43 anticipates limitation. 
As regards claim 8, reference teaches further limitation of the hold-out clip has an angled distal end” – inasmuch as no particular angle or reference for measuring same is required, prior art angle which is more and less angled relative to the longitudinal axis of the bolt depending on its position anticipates broad limitation.

Claim(s) 1, 4, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2008/0003077 to Anderson.
Anderson ‘077 teaches limitations for a “captive fastener having a head, a neck, and a threaded shaft” – the illustrated head at 114, threaded shank and the unthreaded either of the unthreaded portion therebetween and the distal unthreaded portion as shown, “the fastener further comprising: an elongate longitudinal slot along the threaded shaft” -  the opening for one of portions 120, “retaining a cantilevered hold-out clip” the respective portion 120, “partially extending outside the elongate longitudinal slot” – as shown, “a rotatable cam member” – a protruding rounded corner of 120 as shown in Fig 2, “disposed within a chamber in the threaded shaft” – in a position wherein 120 is pressed into the body of 110 for example, “the rotatable cam member including a substantially circular end portion” – a rounded corner as shown, “biased out of the chamber by a torsional spring” – either of 130 as shown in Fig 3 and 146 as shown in Fig 4 anticipate limitation, “the chamber sized to receive the cam member fully within” – as shown, “and a roll pin” – 138, “spanning the chamber and supporting the torsional spring” – as shown, “the roll pin perpendicular to a longitudinal axis of the threaded shank” – as shown.  
As regards claim 4, reference teaches further limitation of “the roll pin is distal to the hold-out clip” – as shown.
As regards claim 6, reference teaches further limitation of “the rotatable cam and the hold-out clip do not move in a common plane” – as shown.  
As regards claim 7, reference teaches further limitation of “the rotatable cam includes an oblique surface with respect to a longitudinal axis of the fastener that 
As regards claim 8, reference teaches further limitation of “the hold-out clip has an angled distal end” – as shown wherein no particular angle or reference for measuring same is required, wherein the prior art angle which is more and less angled relative to the longitudinal axis of the bolt depending on its position anticipates broad limitation.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 5,226,767 to Foerster includes geometry that reads on at least some limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677